Pannell, Judge.
The defendant was convicted of the offense of armed robbery, a felony. His application for bond pending appeal was denied and he appealed to this court. Held:
"The granting or refusing of bail in felony cases after indictment and conviction is a matter within the sound discretion of the trial court, and this court will not control that discretion unless it has been flagrantly abused. Bishop v. Wilbanks, 161 Ga. 305 (130 SE 819); Smith v. *722State, 203 Ga. 636 (47 SE2d 866).” Watts v. Grimes, 224 Ga. 227 (161 SE2d 286). No abuse of discretion is shown under the record in this case and the action of the trial court is affirmed.
Submitted April 4, 1974
Decided May 6, 1974.
Bobby Hardwick, pro se.
Richard E. Allen, District Attorney, for appellee.

Judgment affirmed.


Eberhardt, P. J., and Evans, J., concur.